 



 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of February 18, 2015
(the “Execution Date”), is entered into by and between BGR Holdings, LLC, a
Virginia limited liability company, (“BGR Holdings”), BGR Acquisition LLC, a
North Carolina limited liability company (“Purchaser”) and Chanticleer Holdings,
Inc., a Delaware corporation (“Parent”).

 

RECITALS

 

WHEREAS, the Sellers (as hereinafter defined) are engaged in the fast casual
hamburger restaurant business under the name “BGR The Burger Joint” (the
“Business”); and

 

WHEREAS, BGR Holdings operates the Business through BGR Franchising, LLC, a
Virginia limited liability company (“BGR Franchising”) and BGR Operations, LLC,
a Virginia limited liability company (“BGR Operations”); and

 

WHEREAS, BGR Operations is the parent to various wholly owned subsidiaries
listed on Schedule 3.1 of the Disclosure Schedules (as hereinafter defined) that
each operate a restaurant location (the “Operational Subsidiaries”) (BGR
Holdings, BGR Franchising, BGR Operations and the Operational Subsidiaries are
hereinafter referred to collectively as the “Sellers”).

 

WHEREAS, Sellers wish to sell to the Purchaser, and the Purchaser wishes to
purchase from Sellers, the rights of Sellers to the Assets (as defined herein)
relating to the Business, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I.

PURCHASE AND SALE OF THE ASSETS

 

SECTION 1.1. The Closing. The sale and transfer of the Assets (as defined
herein) and the consummation of all of the other transactions contemplated by
this Agreement (the “Closing” or the “Closing Date”) shall occur at the offices
of Ruskin Moscou Faltischek, P.C., Uniondale, New York, at such time and on such
date as the parties may jointly agree, as the same may be extended by the mutual
agreement of the Purchaser and the Sellers and subject to Section 9.7 hereof,
provided the terms and conditions of this Agreement are satisfied (the
applicable date of the Closing being referred to as the “Closing Date”). At the
Closing, the Sellers and the Purchaser shall exchange certificates, instruments
and other documents required to be delivered under Article VII hereof.

 

1

 

 

SECTION 1.2. Purchase and Sale of the Assets. At the Closing, the Sellers shall
sell, assign, transfer and convey to the Purchaser, free and clear of all liens,
pledges, security interests, mortgages, claims, debts, charges, agreements or
other encumbrances or restrictions on transfer of any kind whatsoever
(collectively, the “Encumbrances”), all of their property, rights, title
privileges and interests, whether tangible or intangible, real, personal or
mixed, that are held or leased or used in connection with the assets listed on
Schedule 1.2 of the Disclosure Schedules, (collectively, the “Assets”). The
Assets shall include, but not be limited to, all of Sellers’ rights in, but only
with regard to the Assets: (a) all business assets, inventory, equipment and
fixtures, recipes, telephone numbers, websites, other intangible assets of the
Business; (b) the membership interests of BGR Franchising, BGR Operations and
the Operational Subsidiaries; (c) Material Contracts and personal property
leases expressly assumed by the Purchaser; (d) licenses and permits, which may
require consent to assignment; (e) patents, trademarks, copyrights and all other
intellectual property, if any, which may require consent to assignment; (f) know
how and trade secrets; (g) accounts receivable; (h) customer lists and account
information; (i) goodwill; and (j) copies of all files, books and records. For
purposes of this Agreement, “Disclosure Schedules” means the Disclosure
Schedules delivered by Sellers and the Purchaser concurrently with the execution
and delivery of this Agreement.

 

SECTION 1.4. Excluded Liabilities. Except for Closing adjustments as set forth
in Section 2.6 hereof, the Purchaser shall not assume or be deemed to have
assumed any debts, liabilities or obligations of any kind, character or nature,
whether known or unknown, fixed, contingent, absolute or otherwise, arising or
made prior to, on or after the Closing Date, of the Seller and its affiliates,
or relating to or arising from the Assets or any other assets of the Business
(each an “Excluded Liability” and collectively, the “Excluded Liabilities”).
Except as set forth in the Disclosure Schedules immediately prior to, and in
conjunction with, the Closing, the Sellers each covenant and agree to timely and
fully discharge and satisfy all Excluded Liabilities so that the same are not
asserted against the Assets, the Purchaser or the Parent.

 

SECTION 1.5 Assumed Liabilities. At the Closing, the Purchaser shall assume only
those liabilities set forth in Schedule 2.1(a) of the Disclosure Schedule (the
“Assumed Liabilities”). Notwithstanding the Purchaser's assumption of the
Assumed Liabilities, the Purchaser may seek indemnification from the Seller for
any and all Losses (as defined below) resulting from a breach of any of its
representations and warranties hereunder.

 

ARTICLE II.

CONSIDERATION FOR TRANSFER

 

SECTION 2.1. Purchase Price. The purchase price (the “Purchase Price”) shall
consist of:

 

(a)          The payment by the Purchaser and/or Parent of those certain Assumed
Liabilities as set forth on Schedule 2.1(a);

 

(b)          Four Million Dollars ($4,000,000.00) payable in cash by wire
transfer of immediately available funds to an account provided to the Purchaser
by the Seller (“Cash Consideration”); and

 

2

 

 

(c)          Such number of shares of Parent’s common stock (the “Stock
Consideration”), in an amount equal to One Million Dollars ($1,000,000.00)
provided that the Stock Consideration shall be valued at a price per share equal
to the lesser of (i) $2.00 per share, or (ii) the average closing price of the
Parent’s common stock listed on the NASDAQ Stock Market for the five (5)
Business Days prior to the Closing. Notwithstanding anything to the contrary,
the aggregate number of shares of Stock Consideration shall not exceed 19.9% of
either (a) the total number of shares of common stock outstanding on the
Execution Date or Closing Date, or (b) the total voting power of the Company's
securities outstanding on the Execution Date or Closing Date that are entitled
to vote on a matter being voted on by holders of the common stock (the “Stock
Consideration Cap”). In the event the Stock Consideration at Closing would
result in an amount in excess of the Stock Consideration Cap, the Parent shall
issue the Stock Consideration up to the Stock Consideration Cap and shall pay
the remaining balance of such Stock Consideration in cash.

 

The certificate for the Stock Consideration shall bear a legend under the
Securities Act of 1933, as amended (the “Securities Act”) relating to the status
of the Stock Consideration as restricted securities and will also bear a legend
stating:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE OR TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”

 

(d)         At Closing, Sellers shall provide Purchaser an accounting of all
expenditures relating to the opening of Seller’s Springfield Mall restaurant
location (the “Springfield Expenditures”). At Closing, Purchaser shall adjust
the Cash Consideration to include the documented Springfield Expenditures.

 

SECTION 2.2. Payment of the Purchase Price. At the Closing, the Purchaser shall
pay the Cash Consideration and shall issue the Stock Consideration by delivery
to the Seller of one or more certificates representing the same and shall
coordinate the payment of the Assumed Liabilities.

 

SECTION 2.3. Allocation of Purchase Price. The Seller and the Purchaser agree to
allocate the Purchase Price among the Assets for all purposes (including tax and
financial accounting) in accordance with Schedule 2.3. The Purchaser and Seller
shall file all tax returns (including amended returns and claims for refund) and
information reports in a manner consistent with such allocation.

 

SECTION 2.4. Payment of Sales and Transfer Taxes. Each of Seller and the
Purchaser shall pay one half of any and all sales, use or other transfer taxes
payable by reason of the transfer and conveyance of the Assets hereunder. The
Parties will prepare and deliver and if necessary file as soon as reasonably
practicable after Closing all transfer tax returns and other filings necessary
to vest in the Purchaser full right, title and interest in the Assets and to
comply with applicable reporting obligations.

 

3

 

 

SECTION 2.5.           Third Party Consents. To the extent that Seller's rights
under any contract or permit constituting a portion of the Asset, or any other
Asset, may not be assigned to the Purchaser without the consent of another
person which has not been obtained, this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller, at its expense, shall use its
reasonable best efforts to obtain any such required consent(s) as promptly as
possible. If any such consent shall not be obtained or if any attempted
assignment would be ineffective or would impair the Purchaser’s rights under the
Asset in question so that the Purchaser would not in effect acquire the benefit
of all such rights, Seller, to the maximum extent permitted by law and the
Asset, shall act after the Closing as the Purchaser’s agent in order to obtain
for it the benefits thereunder and shall cooperate, to the maximum extent
permitted by law and the Asset, with the Purchaser in any other reasonable
arrangement designed to provide such benefits to the Purchaser. Notwithstanding
any provision in this Section 2.5 to the contrary, the Purchaser shall not be
deemed to have waived its rights under Section 7.2(d) hereof unless and until
the Purchaser either provides written waivers thereof or elects to proceed to
consummate the transactions contemplated by this Agreement at Closing.

 

SECTION 2.6. Working Capital Adjustments. At Closing, Sellers shall wire $90,000
to Purchaser to be used by Purchaser as its starting working capital fund.
Seller shall be responsible for all short-term liabilities — including but not
limited to accounts payable, sales tax payable, and accrued payroll and related
taxes — due as of 11:59 PM on the day immediately preceding the Closing Date.
Purchaser shall pay Sellers for all credit card receipts in transit, royalty and
delivery receivables, security deposits, and Purchasers pro rata share of
utilities charges and prepaid insurance and property taxes as of 11:59 PM on the
day immediately preceding the Closing Date. Purchaser also shall pay Sellers for
food inventory in an amount equal to the total value of these items on Seller's
February 28, 2015 balance sheet and for small wares inventory in an amount equal
to $5,000 for each store location owned by Sellers. Promptly after Closing,
Purchaser and Sellers shall collectively account for each of these items, list
the amounts owed to and/or due from each party, and arrive at a net total (the
“Working Capital Settlement”) to be paid or received from the other party. This
Working Capital Settlement shall be paid by the owing party to the receiving
party as soon as practicable after Closing. As such, this Section 2.6 shall
survive Closing and remain effective until such Working Capital Settlement has
been calculated and paid.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF

THE SELLER AND THE SUBSIDIARIES

 

For purposes hereof, “Seller's knowledge” or “the best of the Seller's
knowledge” shall mean the knowledge of each of BGR Holdings, BGR Franchising,
BGR Operations and the Operational Subsidiaries and the knowledge of John F.
Ripley, Ed Kelley, Nate Ripley and Debbie Bonin, each serving in an executive
function for the Sellers, and shall include information which such individuals
actually knew or should have known through the performance of the duties of such
individuals in a manner that is customary in the industry including the
Business. BGR Holdings, BGR Franchising, BGR Operations and the Operational
Subsidiaries hereby jointly and severally represent and warrant to the Purchaser
and the Parent, as of the date hereof (except as to any representation or
warranty which specifically relates to an earlier date), and as of the moment
immediately prior to Closing, as follows:

 

4

 

 

SECTION 3.1. Organization and Qualification. Each Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
its state of formation, with all requisite power and authority to own its share
of the Assets, lease its properties, and to conduct the Business as it is
presently conducted. Each Seller is qualified to do business and is in good
standing in each jurisdiction in which it owns assets, leases property or
conducts the Business. Each Seller has delivered to the Purchaser true and
complete copies of its Articles of Formation and Operating Agreements and all
amendments thereto. A list of the Operational Subsidiaries is set forth on
Schedule 3.1.

 

SECTION 3.2. Authorization. The Sellers have full power and authority to perform
the transactions contemplated by this Agreement. The Sellers’ execution and
delivery of this Agreement and their respective performance of the transactions
contemplated herein have been duly authorized by all requisite action,
including, without limitation, by the Sellers’ officers and directors. This
Agreement has been duly and validly executed and delivered by each Seller and
constitutes the legal, valid and binding obligation of each Seller, enforceable
in accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency or similar laws relating to
creditors' rights and remedies generally.

 

SECTION 3.3. No Violation. Neither the execution nor delivery of this Agreement
by each Seller and the performance of each Sellers’ obligations hereunder and
thereunder, nor the purchase and sale of the Assets, will: (a) violate or result
in any breach of any provision of a Sellers’ Certificate of Formation or
operating agreement; (b) except as set forth on Schedule 3.3 of the Disclosure
Schedule violate, conflict with or result in a violation or breach of, or
constitute a default (with or without due notice or lapse of time or both)
under, or permit the termination of, or require the consent of any other party
to, or result in the acceleration of, or entitle any party to accelerate
(whether as a result of a change in control of any Seller or otherwise) any
obligation under, or result in the loss of any benefit under, any agreement to
which a Seller is a party, or give rise to the creation of any Encumbrance upon
any of the Assets; or (c) violate any order, writ, judgment, injunction, decree,
statute, law, rule, regulation or ordinance of any court or governmental,
quasi-governmental or regulatory department or authority (“Governmental
Authority”) applicable to a Seller or any of the Assets.

 

SECTION 3.4. Ownership. The presently authorized, issued and outstanding
membership interests of each Seller and the names and addresses of the owners
thereof as shown on the records of the Sellers are as set forth on Schedule 3.4.
To the best of the Sellers’ knowledge, each of such owners is the lawful record
and beneficial owner of the number of membership interests of BGR Holdings set
forth opposite his name, free and clear of any liens, claims, encumbrances or
restrictions of any kind. BGR Holdings is the sole lawful record and beneficial
owner of all of the membership interests of BGR Operations and BGR Franchising.
Except as set forth in Schedule 3.4 there are no outstanding subscriptions,
options, warrants, calls, contracts, demands, commitments, convertible
securities or other agreements or arrangements of any character or nature
whatsoever under which any Seller is or may become obligated to issue, assign or
transfer any shares of its membership interests.

 

5

 

 

SECTION 3.5. Consents and Approvals. Except as noted in Schedule 3.5, no filing
or registration with, no notice to, and no permit, authorization, consent or
approval of any Governmental Authority or any other person is necessary for a
Seller to execute and deliver this Agreement, including all contract and lease
assignments or to enable the Purchaser, after the Closing, to continue to
conduct the Business as presently conducted.

 

SECTION 3.6. Financial Statements. The Sellers have delivered to the Purchaser
the unaudited financial statements of each Seller for the fiscal year ended
December 31, 2013, reviewed consolidated financial statements of BGR Holdings
and its direct and indirect subsidiaries for the trailing twelve month period
ending May 31, 2014, unaudited financial statements of each Seller for the
fiscal year ended December 31, 2014, and unaudited financial statements of each
Seller for the period ended January 31, 2015 (the “Financial Statements”). The
Financial Statements are accurate in all material respects and have been
prepared from the books and records of the Sellers and in accordance with
generally accepted accounting principles and fairly present the financial
condition of BGR Holdings as of the date thereof and the results of the
operations of the Business for the period indicated. A copy of the Financial
Statements is attached hereto as Schedule 3.6 of the Disclosure Schedule.

 

SECTION 3.7. Absence of Undisclosed Liabilities. Except as set forth on Schedule
3.7 of the Disclosure Schedule, as of December 31, 2014, the Sellers have no
liability (whether accrued, absolute, contingent or otherwise, and whether then
due or to become due) nor loss contingency, except as reflected on the Financial
Statements, which would be required to be included therein in accordance with
cash based accounting, and each Seller has no knowledge of any valid basis for
the assertion of any such liability or loss contingency.

 

SECTION 3.8. Absence of Certain Changes. Except as disclosed in Schedule 3.8 of
the Disclosure Schedule, since December 31, 2014, each Seller has conducted the
Business and utilized the Assets in the usual ordinary course, and, without
limiting the generality of the foregoing, since such date, there has not been:
(a) a Material Adverse Effect (as hereinafter defined); (b) any capital
expenditure or commitment thereof in excess of $25,000 individually or $50,000
in the aggregate, or the making or any loans or advances; (c) any sale, lease,
license, Encumbrance or other transfer or disposition of any assets or
properties of the Sellers, except in the ordinary course of the Business; (d)
any forgiveness or cancellation of any debts or claims; (e) any entry into or
commitment to enter into any Material Contract by each Seller or any change or
amendment to any Material Contract, or any entry into any or commitment to enter
into any contract with an affiliate of a Seller; (f) any damage, destruction or
loss to the properties or assets owned, leased or used by a Seller, whether or
not covered by insurance, which adversely affected the operations of the
Business; (g) any change by a Seller in its financial or tax accounting
principles or methods, or any failure to maintain the books, accounts and
records of a Seller in the usual, regular and ordinary manner on a basis
consistent with prior practice and in accordance with income tax basis of
accounting.; (h) any acquisition (by merger, consolidation or acquisition of
stock or assets) by a Seller of any business entity or division or significant
assets thereof; (i) any change made or authorized in a Seller's certificate of
formation or operating agreement; or (j) any failure by a Seller to use its
customary best efforts to preserve a Seller's goodwill with suppliers, customers
and others with which it has business relationships and to maintain its
business, employees, licenses and operations consistent with past practices. For
purposes of this Agreement, a “Material Adverse Effect” means any event,
occurrence, fact, condition or change that is, or could reasonably be expected
to become, individually or in the aggregate, materially adverse to (a) the
business, results of operations, condition (financial or otherwise) or assets of
the Business, (b) the value of the Assets, or (c) the ability of a Seller to
consummate the transactions contemplated hereby on a timely basis.

 

6

 

 

SECTION 3.9. Litigation. Except as set forth in Schedule 3.9 of the Disclosure
Schedule, there is no action, dispute, suit, litigation, hearing, inquiry,
proceeding, arbitration or investigation, as it relates to the Assets, pending
or threatened against a Seller, or any of their respective properties, assets or
rights, before any court, arbitrator or Governmental Authority, nor is there any
judgment, decree, injunction, rule or order of any court, arbitrator or
Governmental Authority outstanding against, and unsatisfied by, a Seller (any of
the foregoing being herein referred to as “Existing Litigation”), nor to a
Seller’s knowledge, does any fact or condition exist which could reasonably be
expected to serve as a basis for the assertion of any such action, suit,
inquiry, judicial or administrative proceeding, arbitration or investigation.
There is no action, suit, proceeding or investigation by a Seller or pending or
that a Seller intends to initiate or is considering initiating.

 

SECTION 3.10.          Title to Assets. Except as set forth in Schedule 3.10 of
the Disclosure Schedule, each Seller has good and marketable title to its
respective share of the Assets, free and clear of any and all liens and
Encumbrances.

 

SECTION 3.11. Contracts. Schedule 3.11 of the Disclosure Schedule sets forth a
complete and accurate list of all of the contracts, agreements and arrangements,
whether written or oral, formal or informal, which relate to the Assets that
either (i) require a payment in excess of $50,000 per calendar year; (ii) have a
term in excess of twenty-four months; or (iii) provide for cash rebates (the
“Material Contracts”). Other than as set forth in Schedule 3.11 of Disclosure
Schedule, each Seller is not in default with respect to any obligation to be
performed under any Material Contract, and to the knowledge of each Seller, each
other party to a Material Contract is not in default with respect to any
obligation to be performed. Except as set forth in Schedule 3.11 of the
Disclosure Schedule, no consent by, notice to or approval from any third party
is required under any Material Contract as a result of or in connection with the
execution, delivery or performance of this Agreement and/or the Related
Agreements or the consummation of the transactions contemplated herein. The
contracts to be assumed by the Purchaser include the contracts marked with an
asterisk on Schedule 3.11.

 

7

 

 

SECTION 3.12. Employee Benefit Plans; Labor Relations; Employees.

 

(a)          Schedule 3.12(a) of the Disclosure Schedule contains a complete and
accurate list of each employee benefit plan, program, agreement or arrangement,
whether written or oral, covering employees, former employees or managers of the
Sellers, or providing benefits to such persons in respect of services provided
to the Sellers (collectively, the “Benefit Plans”). Schedule 3.12(a) of the
Disclosure Schedule indicates which of the Benefit Plans is an “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and which of the Benefit Plans is
subject to Section 302 or Title IV of ERISA. With respect to each Benefit Plan,
the Sellers heretofore delivered to the Purchaser an accurate and complete copy
of such Benefit Plan and any amendments thereto (or if the Benefit Plan is not a
written plan, an accurate and detailed written description thereof), and, if
applicable, (i) any related trust or other funding documents, and (ii) any
reports or summaries required under ERISA and the most recent determination
letter received from the Internal Revenue Service with respect to each Benefit
Plan intended to qualify under section 401 of the Code.

 

(b)          Sellers are not a party to any collective bargaining agreement or
other labor agreement with any union or labor organization, and to the knowledge
of the Sellers, there is no activity or proceeding of any labor organization or
employee group to organize any such employees.

 

(c)          Schedule 3.12(c) of the Disclosure Schedules contains a list of all
persons who are employees, independent contractors or consultants of the
Business as of the date hereof (each an “Employee”), including any employee who
is on a leave of absence of any nature, paid or unpaid, authorized or
unauthorized, and sets forth for each such individual the following: (i) name;
(ii) title or position (including whether full or part time); (iii) hire date;
(iv) current annual base compensation rate; (v) commission, bonus or other
incentive-based compensation; and (vi) a description of the fringe benefits
provided to each such individual as of the date hereof. Except as noted in
Schedule 3.12(c), as of the date hereof, all compensation, including wages,
commissions and bonuses payable to all employees, independent contractors or
consultants of the Business for services performed on or prior to the date
hereof have been paid in full and there are no outstanding agreements,
understandings or commitments of the Sellers with respect to any compensation,
commissions or bonuses.

 

(d)          To the Knowledge of the Seller: (i) no Employee intends to
terminate his or her employment with the Seller (other than by virtue of the
transactions contemplated by this Agreement); and (ii) no Employee is a party to
or is bound by any confidentiality agreement, noncompetition agreement or other
Contract (with any Person) that may have a material adverse effect on: (A) the
performance by such Employee of any of his or her duties or responsibilities as
an Employee of the Seller; or (B) the Business with respect to the Employees.

 

8

 

 

SECTION 3.13. Taxes.

 

(a)          Except as set forth in Schedule 3.13 of the Disclosure Schedule or
attachment thereto: (i) the Sellers have timely filed or caused to be filed with
appropriate governmental agencies or departments all Federal, state, local and
foreign returns (the “Tax Returns”) for Taxes (as hereinafter defined) required
to be filed by it; (ii) the Sellers have made available to the Purchaser
complete and accurate copies of such Tax Returns for the past three (3) years;
(iii) the Sellers have paid or caused to be paid all Taxes (including any
additions or penalties if any) if any required to be paid by the Sellers in
respect of the periods for which its Tax Returns are due, and will establish an
adequate accrual or reserve for the payment of all Taxes payable in respect of
the period, including portions thereof, subsequent to the last of said periods
up to and including the Closing Date; (iv) no extensions or waivers of statutes
of limitations have been given or requested with respect to any Taxes (as
hereinafter defined) of Sellers; (v) all deficiencies asserted, or assessments
made, against Sellers as a result of any examinations by any taxing authority
have been fully paid; (vi) Sellers are not a party to any action by any taxing
authority and there are no pending or threatened actions by any taxing
authority; and (vii) there are no Encumbrances for Taxes upon any of the Assets
nor is any taxing authority in the process of imposing any Encumbrances for
Taxes on any of the Assets. The Tax Returns are complete and accurate in all
respects, and the calculations and deductions set forth therein have been made,
in all respects, in compliance with all applicable Tax statutes, laws, rules and
regulations.

 

(b)          The term “Tax” or “Taxes” shall include all taxes, charges,
withholdings, fees, levies, penalties, additions, interest or other assessments
imposed by any United States Federal, state or local and foreign or other taxing
department or authority on any Seller (including, without limitation, as a
result of being a member of an affiliated, combined or unitary group or as a
result of any obligation arising out of an agreement to indemnify any other
person), and including, but not limited to, those related to income, gross
receipts, gross income, sales, use, excise, occupation, services, leasing,
valuation, transfer, license, customs duties or franchise.

 

SECTION 3.14. Environmental Matters. Except as disclosed in Schedule 3.14 of the
Disclosure Schedule, (i) the Sellers are in compliance in all material respects
with all Environmental Laws, (ii) the Sellers do not have knowledge of any
notice of any suit, litigation, arbitration, hearing, investigation, dispute or
other action (whether civil, criminal, administrative or investigative) brought
by or before any court, Governmental Authority or arbitration. “Environmental
Laws” means all applicable federal, state, or local laws, regulations,
ordinances, decrees, rules, judgments, orders or directives now or hereinafter
in effect relating to the protection of human health, safety or the environment,
or otherwise relating to hazardous substances generation, production, use,
storage, treatment, transportation or disposal.

 

SECTION 3.15. Compliance with Applicable Laws; Permits and Licenses. Schedule
3.15 of the Disclosure Schedule sets forth all of the licenses, franchises,
permits, consents and authorizations necessary for the lawful conduct of the
Business. Except as set forth in Schedule 3.15 of the Disclosure Schedule, the
Sellers properly hold, and at all relevant times have held, all material
licenses, franchises, permits, consents and authorizations necessary for the
lawful conduct of the Business, and the Business is not being and, during the
relevant statute of limitations period, has not been conducted in violation of
any provision of any federal, state, local or foreign statute, law, ordinance,
rule, regulation, judgment, decree, order, concession, grant, franchise, permit,
consent or license or other governmental authorization or approval (“Law”)
applicable to it. Except as set forth in Schedule 3.15 of the Disclosure
Schedule, the Sellers have not received any notification of any failure by the
Sellers to comply with any Law applicable to it.

 

9

 

 

SECTION 3.16. Brokers' Fees and Commissions. Except as set forth on Schedule
3.16 of the Disclosure Schedule, neither the Sellers nor any of its managers,
officers, employees or agents has employed any investment banker, broker, finder
or intermediary, and no fee or other commission is owed to any third party, in
connection with the transactions contemplated herein.

 

SECTION 3.17. Proprietary Rights.

 

(a)          Set forth in Schedule 3.17(a) of the Disclosure Schedule is a
complete and accurate list of all patents, registered copyrights, trademarks,
trade names, trade secrets and all other intellectual property in which the
Seller has proprietary rights and which relates to the Assets (hereinafter
referred to as the “Proprietary Rights”) and all licenses, sublicenses or other
agreements with respect thereto. Except as noted in Schedule 3.17(a), the
Sellers own all of the Proprietary Rights and to the best of each Seller’s
knowledge, the use of such Proprietary Rights does not infringe upon the rights
of any other person or entity. The Sellers have not received any notice of a
claim of such infringement nor was any such claims the subject of any action,
suit or proceeding involving the Sellers. The Sellers have no knowledge of any
infringement or improper use by any third party of the Proprietary Rights, nor
have the Sellers instituted any action, suit or proceeding in which an act
constituting an infringement of any of the Proprietary Rights was alleged to
have been committed by a third party.

 

(b)          Schedule 3.17(b) of the Disclosure Schedule identifies (i) all of
the software and computer databases (collectively, the “DataBases”) that are
used in the conduct of Business and utilization of the Assets, (ii) states
whether such DataBases are owned or licensed by the Sellers and, (iii) if
licensed, the name of such licensor. Except as set forth on Schedule 3.17(b) of
the Disclosure Schedule, the Sellers have all legal right to use the DataBases
as they are currently being used, and the Purchaser will continue to have the
legal right to use the DataBases in this manner following the consummation of
the transactions contemplated herein. The use of the DataBases does not infringe
upon the rights of any other person or entity, nor has any Seller received any
notice of a claim of such infringement. Except as listed on Schedule 3.17(b) of
the Disclosure Schedule, there are no licenses, sublicenses or other agreements
relating to the use of the DataBases by the Sellers.

 

SECTION 3.18. Accounts Receivable. The Accounts Receivable reflected on Schedule
3.18 and the Accounts Receivable arising after the date thereof (a) have arisen
from bona fide transactions entered into by the Sellers involving the sale of
goods or the rendering of services in the ordinary course of business consistent
with past practice and/or have arisen as royalties with respect to franchises
granted by the Sellers in the ordinary course of business consistent with past
practice; and (b) except as noted, constitute only valid, undisputed claims of
Sellers not subject to claims of set-off or other defenses or counterclaims
other than normal cash discounts accrued in the ordinary course of business
consistent with past practice.

 

SECTION 3.19. Insurance. Schedule 3.19 of the Disclosure Schedule sets forth a
complete and accurate list (including the name of the insurer, name, address and
telephone number of the insurance broker or agent, type of coverage, premium,
policy number, limits of liability for personal injury and property damage and
expiration date) of all binders, policies of insurance, self insurance programs
or fidelity bonds, other than bonds for excise taxes and custom duties
(collectively the “Insurance Policies”) maintained by the Sellers or for which
the Sellers are a named insured. All of the Insurance Policies have been issued
under valid policies or binders for the benefit of the Sellers, and are in
amounts and for risks, casualties and contingencies customarily insured against
by enterprises with operations similar to those of the Sellers. Except as
provided in Schedule 3.19, all of the Insurance Policies are currently valid,
issued, outstanding and enforceable, and each of the Insurance Policies shall
remain in full force and effect at least through the respective expiration dates
as set forth on Schedule 3.19. There are no pending or asserted claims against
any Insurance Policy as to which any insurer has denied liability, and there are
no claims under any Insurance Policy that have been disallowed or improperly
filed.

 

10

 

 

SECTION 3.20. Real Estate. Schedule 3.20 of the Disclosure Schedules sets forth
each parcel of real property leased by Sellers and used in or necessary for the
conduct of the Business as currently conducted (together with all rights, title
and interest of Seller in and to leasehold improvements relating thereto,
including, but not limited to, security deposits, reserves or prepaid rents paid
in connection therewith, collectively, the “Leased Real Property”), and a true
and complete list of all leases, subleases, licenses, concessions and other
agreements (whether written or oral), including all amendments, extensions
renewals, guaranties and other agreements with respect thereto, pursuant to
which Sellers hold any Leased Real Property (collectively, the “Real Estate
Leases”). Sellers have delivered to the Purchaser a true and complete copy of
each Lease. With respect to each Lease: (i) such Lease is valid, binding,
enforceable and in full force and effect, and the Sellers enjoy peaceful and
undisturbed possession of the Leased Real Property; (ii) Sellers are not in
breach or default under any such Lease, and no event has occurred or
circumstance exists which, with the delivery of notice, passage of time or both,
would constitute such a breach or default, and Sellers have paid all rent due
and payable under such Lease; (iii) Sellers have not received nor given any
notice of any default or event that with notice or lapse of time, or both, would
constitute a default by Sellers under any of the Leases and, to the Knowledge of
Sellers, no other party is in default thereof, and no party to any Lease has
exercised any termination rights with respect thereto; (iv) Sellers have not
subleased, assigned or otherwise granted to any person the right to use or
occupy such Leased Real Property or any portion thereof; and (v) except as noted
in Schedule 3.20, Sellers have not pledged, mortgaged or otherwise granted an
Encumbrance on its leasehold interest in any Leased Real Property.

 

SECTION 3.21. Regulatory Reports. The Sellers have filed all material reports,
registrations and statements, together with any amendments required to be made
with respect thereto, that it was required to file with any Governmental
Authority, and has paid all fees or assessments due and payable in connection
therewith.

 

SECTION 3.22. Suppliers of the Sellers. Schedule 3.22 of the Disclosure
Schedules sets forth with respect to the Business (i) each supplier to whom the
Sellers has paid consideration for goods or services rendered in an amount
greater than or equal to $25,000 for each of the two (2) most recent fiscal
years (collectively, the “Material Suppliers”); and (ii) the amount of purchases
from each Material Supplier during such periods. Sellers have not received any
notice, and has no reason to believe, that any of the Material Suppliers have
ceased, or intends to cease, to supply goods or services to the Business or the
Sellers or to otherwise terminate or materially reduce its relationship with the
Sellers.

 

11

 

 

SECTION 3.23. Inventory. All inventory, finished goods, raw materials, work in
progress, packaging, supplies, parts and other inventories (“Inventory”),
whether or not reflected in the Balance Sheet, consists of a quality and
quantity usable and salable in the ordinary course of business consistent with
past practice, except for obsolete, damaged, defective or slow-moving items that
have been written off or written down to fair market value or for which adequate
reserves have been established. All Inventory is owned by Sellers free and clear
of all Encumbrances, and no Inventory is held on a consignment basis. The
quantities of each item of Inventory (whether raw materials, work-in-process or
finished goods) are not excessive, but are reasonable in the present
circumstances of Seller.

 

SECTION 3.23. Untrue or Misleading Statements. No representation or warranty
contained in this Article III contains any untrue statement of a material fact
or omits to state a material fact required to be stated herein or necessary in
order to make the statements herein, in light of the circumstances under which
they are made, not misleading.

 

SECTION 3.24.   Condition and Sufficiency of Assets. The buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property included in the Assets are structurally sound, are
in good operating condition and repair, and are adequate for the uses to which
they are being put, and none of such buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. The Assets are
sufficient for the continued conduct of the Business after the Closing in
substantially the same manner as conducted prior to the Closing and constitute
all of the rights, property and assets necessary to conduct the Business as
currently conducted.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Seller, as of the date
hereof (except as to any representation or warranty which specifically relates
to an earlier date) and immediately prior to Closing, as follows:

 

SECTION 4.1. Organization and Qualification. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of [North
Carolina], with all requisite power and authority and legal right to own assets,
to lease properties, and to conduct its business as presently conducted.

 

SECTION 4.2. Authorization. The Purchaser has full corporate power and authority
to execute and deliver this Agreement and the Related Agreements and to
consummate the transactions contemplated herein. The execution and delivery of
this Agreement by the Purchaser and the performance by the Purchaser of its
obligations hereunder have been duly authorized by all requisite corporate
action. This Agreement has been duly and validly executed and delivered by the
Purchaser and constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except to the extent that such enforcement may be subject to applicable
bankruptcy, insolvency, or similar laws relating to creditors' rights and
remedies generally.

 

12

 

 

SECTION 4.3. No Violation. Neither the execution and delivery of this Agreement
by the Purchaser, nor the performance by the Purchaser of its obligations
hereunder, will: (a) violate or result in any breach of any provision of the
Purchaser's Articles of Incorporation or bylaws; or (b) violate any order, writ,
judgment, injunction, decree, statute, rule or regulation of any court or
Governmental Authority applicable to the Purchaser.

 

SECTION 4.4. Consents and Approvals. No filing or registration with, no notice
to and no permit, authorization, consent or approval of any third party or any
Governmental Authority not heretofore delivered to the Sellers is necessary for
the Purchaser's consummation of the transactions contemplated herein.

 

SECTION 4.5. Brokers' Fees and Commissions. Except as set forth on Schedule 4.5
of the Disclosure Schedule, neither the Purchaser nor any of its shareholders,
directors, officers, employees or agents has employed any investment banker,
broker, finder or intermediary, and such no fee or other commission is owed to
any third party, in connection with the transactions contemplated herein.

 

SECTION 4.6. Untrue or Misleading Statements. No representation or warranty
contained in this Article IV contains any untrue statement of a material fact or
omits to state a material fact required to be stated herein or necessary in
order to make the statements herein, in light of the circumstances under which
they are made, not misleading.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE PARENT

 

SECTION 5.1. Organization. The Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to lease its properties and to conduct its
business as it is presently conducted. The Parent is qualified to do business
and is in good standing in each jurisdiction in which it owns assets, leases
property or conducts its business. The Parent has delivered to the Seller true
and complete copies of the Parent's Articles of Incorporation and bylaws, and
all amendments thereto.

 

SECTION 5.2. Authorization. The Parent has full power and authority to perform
the transactions contemplated by this Agreement. The Parent's execution and
delivery of this Agreement and its performance of the transactions contemplated
herein have been duly authorized by all requisite action, including, without
limitation, by the Parent's board of directors. This Agreement has been duly and
validly executed and delivered by the Parent and constitutes the legal, valid
and binding obligation of the Parent, enforceable in accordance with its terms,
except to the extent that such enforcement may be subject to applicable
bankruptcy, insolvency or similar laws relating to creditors' rights and
remedies generally.

 

13

 

 

SECTION 5.3. Valid Issuance.    The Stock Consideration to be issued to the Note
Holder at the Closing pursuant to Section 2.1 hereof, when issued and delivered
in accordance with the terms hereof, shall be duly and validly issued, fully
paid and nonassessable and free of all preemptive rights.

 

SECTION 5.4. Consents and Approvals. Except as listed on Schedule 5.4 of the
Disclosure Schedule, no filing or registration with, no notice to and no permit,
authorization, consent or approval of any third party or any Governmental
Authority not heretofore delivered to the Parent is necessary for the
Purchaser's consummation of the transactions contemplated herein.

 

SECTION 5.5. Brokers' Fees and Commissions. Except as set forth on Schedule 4.5
of the Disclosure Schedule, neither the Parent nor any of its directors,
officers, employees or agents has employed any investment banker, broker, finder
or intermediary, and no fee or other commission is owed to any third party, in
connection with the transactions contemplated herein.

 

SECTION 5.6     Capitalization. As of the Execution Date, the Parent is
authorized to issue 45,000,000 shares of common stock, of which 7,968,155 shares
were issued and outstanding. All issued and outstanding shares of capital stock
of the Parent are validly issued, fully paid and nonassessable.

 

ARTICLE VI

COVENANTS

 

SECTION 6.1. Conduct of the Business Prior to the Closing. During the period
from the date of this Agreement and continuing until the Closing Date, the
Sellers agree that, except as expressly contemplated or permitted by this
Agreement or to the extent that the Purchaser shall otherwise consent in
writing, the Sellers shall carry on the Business and use the Assets in the
usual, regular and ordinary course in substantially the same manner as
heretofore conducted in all material respects. The Sellers agree to promptly
notify the Purchaser within two (2) business days of any event or series of
events which has resulted in any of the representations and warranties as to the
Sellers being misleading in any material respect (receipt of such notice will
not be a waiver with respect to the same). Without limiting the generality of
the foregoing, prior to the Closing, and except as expressly contemplated or
permitted by this Agreement, the Sellers will not, without the prior written
consent of the Purchaser, take any action that would constitute a change which
violates the terms of Section 3.8 hereof.

 

SECTION 6.2. Access to Information. During the period from the date of this
Agreement and continuing until the Closing, at all reasonable times without
causing unreasonable disruption to the Assets or related Business, the Sellers
shall give the Purchaser and its authorized representatives full access to all
personnel, offices and other facilities, and to all books and records of the
Sellers (including, without limitation, Tax Returns and accounting work papers)
and will permit the Purchaser to make, and will fully cooperate with regard to,
such inspections in order to conduct, among other things, interviews of
individuals and visual inspections of facilities as the Purchaser may reasonably
require and will fully cooperate in such interviews and inspections and will
cause the Sellers’ officers to furnish to the Purchaser such financial and
operating data and other information with respect to the Assets and related
Business as the Purchaser may from time to time reasonably request.

 

14

 

 

SECTION 6.3. Maintenance of Employee and Customer Relations. During the period
from the date of this Agreement and continuing until the Closing, the Sellers
shall use their best commercial efforts to retain the services and goodwill of
the employees of the Business and the Assets and to maintain the goodwill of its
customers, and shall not take, nor permit any manager, officer, employee, agent
or independent contractor of the Sellers to take, any action (i) with respect to
any employee, which action is intended to solicit, entice, persuade or induce
such employee to terminate his or her employment with the Sellers which action
is in contravention of the foregoing requirements, and (ii) with respect to its
customers, which action is intended to cause its customers, to terminate or
substantially diminish their business dealings with the Sellers which action is
in contravention of the foregoing requirements.

 

SECTION 6.4. All Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action, and to do, or cause to be done as
promptly as practicable, all things necessary, proper and advisable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement including, without limitation, fulfillment of the Conditions of
Closing set forth in Article VI hereof. If at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement including, without limitation, the execution of additional
instruments, the proper officers and directors of the Purchaser and the Seller
shall take all such necessary action.

 

SECTION 6.5. Consents and Approvals. The parties hereto each will cooperate with
one another and use all reasonable efforts to prepare all necessary
documentation to effect promptly all necessary filings and to obtain all
necessary permits, consents, approvals, orders and authorizations of or any
exemptions by, all third parties and Governmental Authorities necessary to
consummate the transactions contemplated herein.

 

SECTION 6.6. Public Announcements. Except as may be required by applicable law
or based upon the advice of counsel that such disclosure would be prudent under
applicable securities laws, the Purchaser and the Sellers will consult with each
other and will mutually agree upon the content and timing of any press releases
or other public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation and agreement.

 

SECTION 6.7. Confidentiality. Neither the Purchaser nor the Sellers shall use,
publish, or disclose to any other person any confidential or proprietary
information comprising part of the Assets or relating to the Business or the
transactions contemplated by this Agreement; provided, however, that the
foregoing restrictions shall not apply to information: (a) that is necessary to
enforce the rights of the Sellers under, or defend against a claim asserted
under, this or any other agreement with the Purchaser, (b) that is necessary or
appropriate to disclose to any Governmental or Regulatory Authority having
jurisdiction over the Sellers, or as otherwise required by law, (c) that becomes
generally known other than through a breach of this Agreement by the Sellers, or
(d) that is necessary or appropriate in the ordinary course of each of the
Seller’s business. The Purchaser acknowledges that the Sellers, and the Sellers
acknowledge that the Purchaser, do (does) not have an adequate remedy at law for
the breach of this Section 6.7 and that, in addition to any other remedies
available, injunctive relief may be granted for any such breach.

 

15

 

 

SECTION 6.8. Disclosure Supplements. Prior to the Closing, each party to this
Agreement will promptly supplement or amend the Disclosure Schedule with respect
to any matter heretofore existing or hereafter arising which, if existing,
occurring or known at the date of this Agreement, would have been required to be
set forth or described in such Disclosure Schedule or which is necessary to
correct any information in such Disclosure Schedule which has been rendered
inaccurate thereby. Soley for purposes of determining the accuracy of the
representations and warranties of the Sellers contained in Article III hereof in
determining satisfaction of the conditions to closing set forth in Section 7.2
hereof, the Disclosure Schedule delivered by the Sellers shall be deemed to
include only that information contained therein on the date of this Agreement
and shall be deemed to exclude any information contained in any subsequent
supplement or amendment thereto.

 

SECTION 6.9. Restrictions on Transfer. The Sellers agree that prior to a
termination under this Agreement pursuant to Section 9.7 and Section 9.8 hereof,
it will not directly or indirectly sell, assign, transfer, give, pledge,
encumber or otherwise dispose of any portion of the Assets and the Sellers
further agrees not to enter into any agreement relating to these matters or to
conduct any discussions related to any of these matters.

 

SECTION 6.10. No Solicitation of Transaction. The Sellers shall not, and shall
use its best efforts to cause its representatives not to, directly or
indirectly, take any of the following actions with any person other than the
Purchaser without the prior written consent of the Purchaser: (A) solicit,
initiate, facilitate, engage in or encourage, or furnish information with
respect to the Sellers, in connection with, any inquiry, proposal or offer with
respect to any merger, consolidation or other business combination involving the
Sellers or the acquisition of all or a substantial portion of the assets of, or
any securities of, the Sellers, (an “Alternative Transaction”); (B) negotiate,
discuss, explore or otherwise communicate or cooperate in any way with any third
party with respect to any Alternative Transaction; or (C) enter into any
agreement, arrangement or understanding with respect to an Alternative
Transaction or requiring the Sellers to abandon, terminate or refrain from
consummating a transaction with the Purchaser.

 

SECTION 6.11. No Trading. The Sellers, and to the best of the knowledge of John
F. Ripley, Ed Kelley, Nate Ripley and Debbie Bonin, none of Seller’s members,
directly or indirectly, and no person acting on behalf of or pursuant to any
understanding with them, shall engage at or prior to closing, nor has engaged,
in any transactions in the securities of the Parent (including, without
limitation, any short sales involving any of HOTR’s securities) since the time
that the Sellers were first contacted by the Parent, any of Parent’s
representatives or any other person regarding Parent’s acquisition of the
Assets.

 

16

 

 

SECTION 6.13. Bulk Sale Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Assets to the Purchaser, it being understood that any liabilities arising out of
the failure of Sellers to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar laws of any jurisdiction which would not
otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.

 

SECTION 6.14. Financial Statements. Sellers shall assist Parent in the
preparation of audited financial statements by PCAOB approved auditors relating
to the Assets, at Purchaser’s sole expense, with such audited financial
statements being completed no later than sixty (60) days after the Closing. The
Sellers shall provide any and all information required in order to assist the
Parent in filing a Current Report on Form 8-K which shall include Seller’s
audited financial statements to be audited by Purchaser at its expense after
Closing.

 

SECTION 6.15. Pay Off of Seller Liabilities. Sellers shall use the proceeds from
the sale of the Assets to pay off the Seller Liabilities as set forth on
Schedule 6.15.

 

SECTION 6.16 Registration Rights. At any time the Stock Consideration is owned
by a Seller or its members and there is not an effective registration statement
covering all of the Stock Consideration, the holders of at least 60% of the
Stock Consideration may request registration under the Securities Act of 1933,
as amended, on Form S-1, Form S-3 (if available) or any successor form thereto
(each a “Registration Statement”). Each request for a Registration Statement
shall specify the approximate number of Stock Consideration required to be
registered. Upon receipt of such request, the Company shall promptly (but in no
event later than 30 days following receipt thereof) deliver notice of such
request to all other holders of Stock Consideration who shall then have 30 days
from the date such notice is given to notify the Company in writing of their
desire to be included in such registration. The Company shall cause a
Registration Statement to be filed within 60 days after the expiration of the
period for the holders of the Stock Consideration to advise of their desire to
be included in such registration and shall use its reasonable efforts to cause
such Registration Statement to be declared effective by the Commission as soon
as practicable thereafter. The Parent shall not be required to effect a
Registration more than 3 times for the holders of Stock Consideration as a
group; provided, that a registration statement shall not count as a Registration
requested under this Section 6.16 unless and until it has become effective. The
Parent shall not be required to register any Stock Consideration pursuant to
this Section 6.16 that are the subject of a then effective registration
statement. The Parent shall only be required to maintain the effectiveness of a
Registration Statement for a two (2) year period commencing on the effectiveness
of the initial Registration Statement. If any SEC Guidance sets forth a
limitation on the number of securities permitted to be registered on a
particular registration statement (and notwithstanding that the Parent used
diligent efforts to advocate with the SEC for the registration of all or a
greater portion of Stock Consideration), the number of Stock Consideration to be
registered on such registration statement will be reduced on a pro rata basis
with such other securities being registered on the applicable registration after
as full an allocation as possible has been afforded for the securities for which
the registration statement has been filed. For purposes of this Section 6.16,
SEC Guidance means (i) any publicly-available written guidance, or rule of
general applicability of the SEC staff, or (ii) oral or written comments,
requirements or requests of the SEC staff to the Company in connection with the
review of a Registration Statement.

 

17

 

 

ARTICLE VII

CLOSING CONDITIONS

 

SECTION 7.1. Conditions to Each Party's Obligations under this Agreement. Each
party's obligations under Article I and Article II of this Agreement shall be
subject to each of the Parties having obtained any and all approvals, consents,
licenses, permits and authorizations from Governmental Authorities, if any, in
form and substance satisfactory to the other Party, necessary to permit such
Party to perform its obligations hereunder, to consummate the transactions
contemplated herein, and to continue to conduct the Business as presently
conducted and in accordance with applicable Law.

 

SECTION 7.2. Conditions to the Obligations of the Purchaser. The Purchaser's
obligations under this Agreement shall be further subject to the satisfaction or
to the waiver by the Purchaser of the following conditions precedent:

 

(a)          Performance of Obligations of Sellers. Each of the Sellers’
pre-Closing obligations shall have been duly performed in all material respects,
and each of the representations and warranties of the Seller contained in this
Agreement shall be true and correct, in all material respects, as of the date of
this Agreement and as of the Closing as if made immediately prior to the Closing
(except as to any representation or warranty which specifically relates to
another date).

 

(b)          Secretary's Certificate. The Purchaser shall have received from the
Secretary of the Sellers, in a form reasonably satisfactory to the Purchaser, a
certificate enclosing the filed Articles of Organization and Operating Agreement
of each Seller, a resolution authorizing all of the transactions contemplated
herein by each Seller, and a good standing certificate of each Seller dated as
of a date reasonably close to the Closing Date.

 

(c)          Officer’s Certificate. The Purchaser shall have received a
certificate from an officer of the Sellers, in a form reasonably satisfactory to
the Purchaser, that the representations and warranties of the Sellers set forth
in Article III hereof are true and accurate as of the execution hereof and as of
the Closing Date.

 

(c)          Financial Statements. The Seller shall have delivered to the
Purchaser the financial statements of the Seller as of January 31, 2015.

 

(d)          Contract Consents. Except as set forth in Section 2.5, any and all
requisite consents, waivers or authorizations from third parties required for
the assumption by the Purchaser of the assumed contracts shall have been
obtained without any adverse effect on the terms of such contracts.

 

(e)          Bill of Sale. The Purchaser shall have received a Bill of Sale
selling and transferring to Purchaser the Business and all of the Assets,
executed by each Seller and in the form and substance reasonable acceptable to
the Parties and all other transfer documents reasonably requested by it.

 

18

 

 

(f)          Legal Opinion. The Purchaser shall have received an opinion of
Brown, Winick, Graves, Gross, Baskerville and Schoenebaum, P.L.C. substantially
in the form and substance reasonable acceptable to the Purchaser.

 

(g)          Seller Liabilities. All of the Seller Liabilities and Encumbrances
set forth on Schedule 6.15 shall have been terminated through payment in cash or
other property, or otherwise, and the Seller shall have no liability for the
same including principal, interest, fees and other charges of any description
whatsoever.

 

(h)          Financing. Parent shall have completed one or more financings in
form and substance satisfactory to the Parent resulting in gross proceeds of at
least $4,000,000.

 

(i)          Ripley Employment Agreement. Nate Ripley (“Ripley”) and the
Purchaser or Parent shall have entered into an employment agreement in the form
agreed to by Ripley and Parent (the “Ripley Employment Agreement”).

 

(j)          Kelley Employment Agreement. Ed Kelley (“Kelley”) and the Purchaser
or Parent shall have entered into an employment agreement in the form agreed to
by Kelley and Parent (the “Kelley Employment Agreement”).

 

(k)          Bonin Employment Agreement. Debbie Bonin (“Bonin”) and the
Purchaser or Parent shall have entered into an employment agreement in the form
agreed to by Bonin and Parent (the “Bonin Employment Agreement”).

 

(l)          Regulatory Approval. The Purchaser shall have received approval of
the transactions contemplated by this Agreement, if required, by Nasdaq.

 

(m)          Other Documents. The Purchaser shall have received any such other
documents or other materials it may reasonably request to consummate the
transactions contemplated herein.

 

SECTION 7.3. Conditions to the Obligations of the Seller. The Sellers’
obligations under Article I and Article II of this Agreement shall be further
subject to the satisfaction or to the waiver by the Seller of the following
conditions precedent:

 

(a)          Closing Payment. Sellers shall have received the Stock
Consideration and the Purchaser and Parent shall have satisfied the Assumed
Liabilities.

 

(b)          Performance of Obligations of the Purchaser. Each of the
pre-Closing obligations of the Purchaser and the Parent shall have been duly
performed, and the representations and warranties of the Purchaser and the
Parent contained in this Agreement shall be true and correct, in all material
respects as of the date of this Agreement and as of the Closing Date as though
made immediately prior to the Closing (except as to any representation or
warranty which specifically relates to another date).

 

19

 

 

(c)           Secretary's Certificates. The Sellers shall have received from the
Secretary of the Purchaser and from the Secretary of the Parent, in a form
reasonably satisfactory to the Sellers, certificates enclosing the filed Article
of Incorporation of Purchaser and of Parent, respectively, the resolutions
authorizing all of the transactions contemplated herein, and good standing
certificates of the Purchaser and the Parent, respectively, dated as of a date
reasonably close to the Closing Date.

 

(d)          Officer’s Certificates. The Sellers shall have received
certificates from an officer of the Purchaser and from an officer of the Parent,
respectively, in a form reasonably satisfactory to the Sellers, that the
representations and warranties of the Purchaser set forth in Article IV and the
representations and warranties of the Parent set forth in Article V,
respectively, hereof are true and accurate as of the execution hereof and as of
the Closing Date.

 

(e)          Legal Opinion. The Sellers shall have received an opinion of
counsel of Womble Carlyle Sandridge & Rice, LLP, counsel for Parent, relating to
the issuance of the stock of Parent substantially in the form and substance
reasonable acceptable to the Sellers.

 

(f)          Other Documents. The Sellers shall have received from the Purchaser
any such other documents or other materials as the Sellers may reasonably
request to consummate the transactions contemplated herein.

 

ARTICLE VIII

SURVIVAL AND INDEMNIFICATION

 

SECTION 8.1. Survival. All representations, warranties, covenants and agreements
contained in this Agreement shall be deemed to have been relied upon by the
parties hereto, and shall survive the Closing including, without limitation the
covenant contained in Section 6.16 hereof; provided that any such
representations, warranties, covenants and agreements shall be fully effective
and enforceable only for a period of three (3) years following the Closing Date,
and shall thereafter be of no further force or effect, except that the
representations and warranties set forth in Section 3.12 (Employee Benefit
Plans; Labor Relations), Section 3.13 (Taxes); Section 3.14 (Environmental
Matters) and Section 5.3 and the indemnification obligations of any party hereto
in respect of any misrepresentations or related warranties to which such party
had knowledge prior to the Closing, shall survive indefinitely. Additionally,
the parties agree that the indemnification obligations set forth in this Article
VIII shall survive with respect to any Existing Litigation and as to any claims
made within the applicable survival period until finally resolved. The
representations, warranties, covenants, and agreements contained in this
Agreement or in any certificate, schedule, document, or other writing delivered
by or on behalf of any party pursuant hereto shall not be affected by any
investigation, verification, examination or knowledge acquired or capable of
being acquired by any other party hereto or by any person acting on behalf of
any such other party.

 

20

 

 

SECTION 8.2. Indemnification of the Purchaser. From and after the Closing, the
Sellers, jointly and severally agree to indemnify, defend and hold harmless the
Purchaser and the Parent and their respective directors, officers, employees,
owners, agents and affiliates and their successors and assigns or heirs and
personal representatives, as the case may be (each a “Purchaser Indemnified
Party”) from and against, and to promptly pay to or reimburse a Purchaser
Indemnified Party for, any and all losses, damages and expenses (including,
without limitation, reasonable attorneys' and other advisors' fees and
expenses), suits, actions, claims, deficiencies, liabilities or obligations
(collectively, the “Losses”) sustained by such Purchaser Indemnified Party
relating to, caused by or resulting from: (a) any misrepresentation, breach of
warranty, or failure to fulfill or satisfy any covenant or agreement made by the
Sellers; (b) the operations and business of the Sellers through the Closing
Date, to the extent such Losses do not constitute Assumed Liabilities; and (c)
the Excluded Liabilities.

 

SECTION 8.3. Indemnification of the Sellers. From and after the Closing, the
Purchaser agrees to indemnify, defend and hold harmless BGR Holdings and its
directors, officers, employees, owners, agents and affiliates and their
successors and assigns or heirs and personal representatives, as the case may be
(each, a “Seller Indemnified Party”) from and against, and to promptly pay to or
reimburse a Seller Indemnified Party for, any and all Losses sustained by such
Seller Indemnified Party relating to, caused by or resulting from: (a) any
misrepresentation, breach of warranty, or failure to fulfill or satisfy any
covenant or agreement made by the Purchaser contained herein; (b) the operation
of the Business solely by the Purchaser after the Closing; and (c) the Assumed
Liabilities.

 

SECTION 8.4. Indemnification Procedure for Third Party Claims Against
Indemnified Parties.

 

(a)          Notice. With respect to any matter for which indemnification is
claimed pursuant to Section 8.2, the Purchaser Indemnified Party will notify the
Seller in writing promptly after becoming aware of such matter. With respect to
any matter for which indemnification is claimed pursuant to Section 8.3, the
Seller Indemnified Party will notify the Purchaser in writing promptly after
becoming aware of such matter. A failure or delay to promptly notify an
indemnifying party of a claim will only relieve such indemnifying part of its
obligations pursuant to this Section 8 to the extent, if at all, that such party
is prejudiced by reason of such failure or delay.

 

(b)          Defense of Claim. Promptly after receipt of any notice pursuant to
Section 8.4, the indemnifying party shall defend, contest, settle, compromise or
otherwise protect the indemnified party against any such claim for Losses at its
own cost and expense. Each indemnified party will have the right, but not the
obligation, to participate, at its own expense, in the defense by counsel of its
own choosing; provided, however, that the indemnifying party will be entitled to
control the defense unless the indemnified party has relieved the indemnifying
party in writing from liability with respect to the particular matter. The
indemnified party shall reasonably cooperate with the indemnifying party’s
requests, and at the indemnifying party’s expenses (including, but not limited
to, indemnifying party’s paying or reimbursing the indemnified party’s
reasonable attorneys’ fees and investigation expenses), concerning the defense
of the claim for Losses. The indemnifying party shall include the indemnified
party in any settlement discussions.

 

21

 

 

(c)          Failure to Defend. If the indemnifying party does not timely
defend, contest or otherwise protect against a claim for Losses after receipt of
the required notice, the indemnified party will have the right, but not the
obligation, to defend, contest or otherwise protect against same, make any
compromise or settlement therefor, and record the entire cost therefor from the
indemnifying party, including, without limitation, reasonable attorneys’ fees,
disbursements and all amounts paid as a result of such suit, action,
investigation and Losses.

 

ARTICLE IX

GENERAL PROVISION

 

SECTION 9.1.          Amendment and Modification; Waiver of Compliance. Neither
the Purchaser, on the one hand, nor the Sellers, on the other hand, will be
deemed as a consequence of any delay, failure, omission, forbearance or other
indulgence of such party: (i) to have waived, or to be estopped from exercising,
any of its rights or remedies under this Agreement; or (ii) to have modified or
amended any of the terms of this Agreement, unless such modification or
amendment is set forth in writing and signed by the party to be bound thereby.
No single or partial exercise by the Purchaser or the Sellers of any right or
remedy will preclude any other right or remedy, and a waiver expressly made in
writing on one occasion will be effective only in that specific instance and
only for the precise purpose for which given, and will not be construed as a
consent to or a waiver of any right or remedy on any future occasion or a waiver
of any right or remedy against any other party.

 

SECTION 9.2. Validity. If any provision of this Agreement or the application of
any such provision to any party hereto or any circumstances relating hereto
shall be determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such party or circumstances, other than those to which it
is so determined to be invalid and unenforceable, shall not be affected thereby,
and each provision hereof shall be validated and shall be enforced to the
fullest extent permitted by Law.

 

SECTION 9.3. Parties in Interest. This Agreement shall not confer upon any other
person any rights or remedies of any nature whatsoever.

 

SECTION 9.4. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon the earlier to occur of delivery thereof
if by hand or upon receipt or on the second business day after deposit if sent
by a recognized overnight delivery service or upon transmission if sent by
facsimile (in each case with receipt verified) as follows:

 

If to the Purchaser or Parent:   With a copy to:

Chanticleer Holdings, Inc.

7621 Little Avenue, Suite 414

Charlotte, North Carolina 28226

Attn: Michael D. Pruitt

 

 

Ruskin Moscou Faltischek, P.C.

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, NY 11556

Attn: Seth I. Rubin, Esq.

 

22

 

 

If to the Seller:   With a copy to:

BGR The Burger Joint

35481 Troon Court

Round Hill, VA 20141

Attn: Jay Ripley

 

Brown, Winick, Graves, Gross, Baskerville and Schoenebaum, P.L.C.

666 Grand Avenue, Suite 2000 Ruan Center

Des Moines, IA 50309

Attn: William Brown, Esq.

 

provided that each of the parties hereto shall promptly notify the other parties
hereto of any change of address, which address shall become such party's address
for the purposes of this Section 9.4.

 

SECTION 9.5. Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
North Carolina, without giving effect to any choice or conflict of law provision
or rule. The parties further: (i) agree that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in any Federal or State court of competent jurisdiction within
Mecklenburg County, North Carolina, (ii) waive any objection that they may have
now or hereafter to the venue of any such suit, action or proceeding, and
(iii) irrevocably consent to the in personam jurisdiction of any Federal or
State court of competent jurisdiction within Mecklenburg County, North Carolina
in any such suit, action or proceeding. The parties each further agree to accept
and acknowledge service of any and all process which may be served in any such
suit, action or proceeding in a Federal or State court of competent jurisdiction
within Mecklenburg County, North Carolina, and that service of process upon the
parties mailed by certified mail to their respective addresses shall be deemed
in every respect effective service of process upon the parties, in any action or
proceeding.

 

SECTION 9.6. Entire Agreement. This Agreement, including the Disclosure
Schedule, embody the entire agreement and understanding of the parties hereto
and supersede all prior agreements and understandings between the parties
hereto, whether written or oral, express or implied, with respect to such
subject matter herein and therein.

 

SECTION 9.7. Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:

 

(i)          by mutual written consent of the Purchaser and the Seller;

 

(ii)         by the Purchaser if any of the representations or warranties of the
Sellers contained herein are not in all material respects true, accurate and
complete, or if the Sellers breach any covenant or agreement contained herein in
any material respect, and the same is not cured within 10 days after notice
thereof;

 

(iii)        by the Seller if any of the representations or warranties of the
Purchaser contained herein are not in all material respects true, accurate and
complete or if the Purchaser breaches any covenant or agreement contained herein
in any material respect; and the same is not cured within 10 days after notice
thereof;

 

23

 

 

(iv)        By Purchaser if (A) the Closing has not occurred by March 31, 2015,
and (B) such party has performed all of its obligations hereunder and has
satisfied all of the conditions to Closing to be satisfied for the other party
to proceed; or

 

(v) By Sellers if (A) the Closing has not occurred by March 31, 2015, and (B)
such parties have performed all of their obligations hereunder and have
satisfied all of the conditions to Closing to be satisfied for the other party
to proceed.

 

Section 9.8. Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except: (a)
as set forth in this Article IX and Section 6.7 hereof; and (b) that nothing
herein shall relieve any party hereto from liability for any willful breach of
any provision hereof.

 

Section 9.9. Assignment. BGR Holdings may not assign any of its rights under
this Agreement without the prior consent of the Purchaser. The Purchaser may not
assign this Agreement without the prior consent of BGR Holdings, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties.

 

Section 9.10. Enforceability. If any provision of this Agreement is found to be
unenforceable, the balance of this Agreement shall be deemed enforceable without
the provision in questions.

 

Section 9.11. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

Section 9.12. Expenses. Except as otherwise expressly provided in this
Agreement, each party will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including, without limitations, all
fees and expenses of agents, representatives, counsel, and accountants.

 

[signature page follows]

 

24

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  PURCHASER:       BGR Acquisition LLC a North Carolina limited liability
company         By: /s/ Michael D. Pruitt     Name:  Michael D. Pruitt    
Title:   Chief Executive Officer       PARENT:       Chanticleer Holdings, Inc.,
a Delaware corporation         By: /s/ Michael D. Pruitt     Name:  Michael D.
Pruitt     Title:   Chief Executive Officer       SELLER:       BGR Holdings,
LLC, a Virginia limited liability company, for and on behalf of BGR Holdings,
LLC and its wholly owned subsidiaries, BGR Franchising, LLC, a Virginia limited
liability company, BGR Operations, LLC, a Virginia limited liability company,
Capital Burger, LLC, a Maryland limited liability company, BGR Old Town, LLC, a
Virginia limited liability company, BGR DuPont, LLC, a District of Columbia
limited liability company, BGR Arlington, LLC, a Virginia limited liability
company, BGR Old Keene Mill, LLC, a Virginia limited liability company, BGR
Clarendon, LLC, a Virginia limited liability company, BGR Potomac, LLC, a
Maryland limited liability company, BGR Cascades, LLC, a Virginia limited
liability company, BGR Washingtonian, LLC, a Maryland  limited liability company
and BGR Tysons, LLC, a Virginia limited liability company.         By:  /s/ John
F. Ripley     Name:  John F. Ripley     Title:   Manager

 

25

